Judgment unanimously affirmed. Memorandum: Relator appeals from the judgment dismissing his writ of habeas corpus proceeding in which, in effect, he seeks a recomputation of the period of his lawful detention under his sentences of 1965 and 1969, which the Parole Board has computed to extend to May 10, 1973 and which relator contends have expired. On November 11, 1971, relator was released on parole under those sentences and he remains on parole. “His liberty [therefore] is no longer restrained to such a degree as to entitle him to the extraordinary writ of habeas corpus ” (People ex rel. Wilder v. Markley, 26 N Y 2d 648). Thus relator has chosen an incorrect remedy. Our determination is without prejudice to his application to the Parole Board or his petition to the court for a recomputation of his sentence (see People v. Cornish, 21 A D 2d 280). (Appeal from judgment of Wyoming County Court dismissing writ of habeas corpus.) Present — Goldman, P. J., Marsh, Witmer, Gabrielli and Moule, JJ.